          Case: 17-15222, 01/28/2019, ID: 11169832, DktEntry: 24, Page 1 of 1
        Case 1:11-cr-00448-LJO-SKO Document 66 Filed 01/28/19 Page 1 of 1
                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                    JAN 28 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                     No. 17-15222

                Plaintiff - Appellee,
                                               D.C. No. 1:16-cv-00890-LJO
   v.                                          U.S. District Court for Eastern
                                               California, Fresno
 MICHAEL TORRES,
                                               MANDATE
                Defendant - Appellant.


        The judgment of this Court, entered December 05, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
